DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al. (WO 2017/222815 A1).
Regarding claims 1-6 and 13-22, Bank teaches a method comprising shredding Scrap (A) to an average particle size, preheating the Scrap (A) to 55°C prior to mixing, mixing the Scrap (A) with make-up materials (B) in a stainless steel batch sigma mixer kept at 25°C, and compression molding the resulting materials at 26,200 kPa at a molding temperature of 150°C for 3 minutes to make a 30 cm x 30 cm plaque, wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), wherein the Scrap (A) consists of 13.23 wt.% of Epoxy Resin 4, 13.90 wt.% of Epoxy Resin 2, 7.45 wt.% of Epoxy Resin 1, 0.86 wt.% of Mold Release Agent 1, 3.17 wt.% of Hardener, 1.38 wt.% of Catalyst 1, and 60.00 wt.% of Carbon Fiber, wherein the Carbon Fiber is Carbon Fiber Fabric that is UD, wherein the Make-up Formulation (B) consists of 88.03 wt.% of Epoxy Resin 3, 3.52 wt.% of Mold Release Agent 1, 5.81 wt.% of Hardener, and 2.64 wt.% of Catalyst 2 (p. 15, Table 1), wherein the shredded material size is 7.5 mm x 11 mm (p. 15, Table 2), wherein the compression molding results in curing of the materials (p. 16, Table 2), wherein the compression molded material is a rectangular brick that 101.5 mm x 101.6 mm, 203.2 mm x 203.2 mm, and 254 mm x 254 mm (p. 15, Table 2) or a 30 cm x 30 cm plaque (p. 14, l. 26-28), wherein the Epoxy Resin 1 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 184 to 191 g/eq, Epoxy Resin 2 is a liquid epoxy novolac resin having an epoxy equivalent weight of 175 – 181 g/eq, Epoxy Resin 3 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 176-182 g/eq, Epoxy Resin 4 is a solid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 395 to 405 g/eq, Hardener is dicyandiamide that has an AHEW of 21 g/eq, Catalyst 1 is urea group containing catalyst that is toluenebis dimethyl urea, Catalyst 2 is imidazole group containing catalyst, Mold Release Agent 1 is a fatty acid wax, the Carbon Fiber has 12K fibers in a tow, and the UD is a unidirectional fiber prepreg of carbon fiber (p.13, l. 1-22), which reads on a method for preparing a fiber-containing molding compound, comprising the acts of: a) providing a composite material which includes a first resin and fibers impregnated with the first resin, and b) mixing the composite material with a treatment medium which includes a diluent to form a mixture as claimed in claim 1, wherein in act b) the treatment medium further includes a resin-based material which includes a resin hardener and a second resin that is miscible with the first resin as claimed in claim 2, wherein in act b), a reaction equivalent ratio of a combination of the first resin, the second resin, and the diluent to the resin hardener in the mixture is 2.5:1 as claimed in claim 3, wherein in act b), the resin-based material is used in an amount that is 15.7 wt% based on a total weight of the fiber-containing molding compound as claimed in claim 4, wherein in act b), the diluent is selected from a reactive diluent, a non-reactive diluent, and a combination thereof as claimed in claim 5, wherein the diluent is the reactive diluent and is used in an amount that is 14.7 wt%, based on a total weight of the fiber-containing molding material as claimed in claim 6, wherein act b) is implemented at a temperature that is 25°C or 55°C as claimed in claim 13, wherein the second resin in the resin-based material is in an amount that is 88.03 wt% based on a weight of the resin-based material as claimed in claim 14, wherein the second resin is the same as the first resin as claimed in claim 15, wherein both the first resin and the second resin are selected from epoxy-based resin as claimed in claim 16, wherein both the first resin and the second resin are the epoxy-based resin as claimed in claim 17, wherein the mixture obtained in act b) is the fiber-containing molding compound which is in a form of a bulk molding compound as claimed in claim 18, the method according to claim 18, further comprising after act b), an act of subjecting the bulk molding compound to a B-stage curing treatment as claimed in claim 19, the method according to claim 1, further comprising after act b), an act of: c) preforming the mixture to obtain the fiber-containing molding compound as claimed in claim 20, wherein act c) is implemented by pressing the mixture to obtain the fiber-containing molding compound which is in a form of a sheet molding compound as claimed in claim 21, the method according to claim 21, further comprising after act c), an act of subjecting the sheet molding compound to a B-stage curing treatment as claimed in claim 22. The reaction equivalent ratio is based on the calculations  (83.3 g * 7.45 / 100 / 191 g/eq + 16.7 g * 88.03 / 100 / 182 g/eq + 16.7 g * 3.52 / 100 * 0) / (16.7 g * 5.81 / 100 / 21 g/eq) = 2.5:1 and (83.3 g * 7.45 / 100 / 184 g/eq + 16.7 g * 88.03 / 100 / 176 g/eq + 16.7 g * 3.52 / 100 * 0) / (16.7 g * 5.81 / 100 / 21 g/eq) = 2.5:1. The wt% of the resin-based material is based on the calculation (16.7 * (88.03 + 5.81) / 100) / 100 * 100% = 15.7%. The wt% of the reactive diluent is based on the calculation (16.7 * 88.03 / 100) / 100 * 100% = 14.7%. The wt% of the second resin in the resin-based material is based on the calculation 88.03 / 100 * 100% = 88.03%.
Regarding claim 11, Bank meets the limitation wherein the reactive diluent is selected from the group consisting of neopentyl glycol diglycidyl ether, cresyl glycidyl ether, benzyl glycidyl ether, 1,6-hexanediol diglycidyl ether, polypropylene glycol diglycidyl ether, fatty glycidyl ether, ethylene glycol diglycidyl ether, phenyl glycidyl ether, 1,4-butanediol diglycidyl ether, butyl glycidyl ether, alkylene glycidyl ether, styrene, methylstyrene, methacrylic acid monomer, and combinations thereof as claimed. This is because claims 5 and 11 do not limit the diluent to being the reactive diluent if the diluent is a non-reactive diluent, and Bank’s teachings read on the diluent being a non-reactive diluent as explained above for claim 5.
Regarding claim 12, Bank meets the limitation wherein the non-reactive diluent is selected from the group consisting of acetone, butanone, toluene, xylene, ethanol, dimethyl formamide, ethyl acetate, butyl acetate, benzyl alcohol, and combinations thereof as claimed. This is because claims 5 and 12 do not limit the diluent to being the non-reactive diluent if the diluent is a reactive diluent, and Bank’s teachings read on the diluent being a reactive diluent as explained above for claim 5.
Regarding claim 23-24, Bank teaches that the method comprises shredding Scrap (A) to an average particle size (p. 14, l. 16-29), wherein the Scrap (A) consists of 13.23 wt.% of Epoxy Resin 4, 13.90 wt.% of Epoxy Resin 2, 7.45 wt.% of Epoxy Resin 1, 0.86 wt.% of Mold Release Agent 1, 3.17 wt.% of Hardener, 1.38 wt.% of Catalyst 1, and 60.00 wt.% of Carbon Fiber, wherein the Carbon Fiber is Carbon Fiber Fabric that is UD (p. 15, Table 1), wherein the shredded material size is 7.5 mm x 11 mm (p. 15, Table 2), wherein the Epoxy Resin 1 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 184 to 191 g/eq, Epoxy Resin 2 is a liquid epoxy novolac resin having an epoxy equivalent weight of 175 – 181 g/eq, Epoxy Resin 4 is a solid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 395 to 405 g/eq, Hardener is dicyandiamide, Catalyst 1 is urea group containing catalyst that is toluenebis dimethyl urea, Mold Release Agent 1 is a fatty acid wax, the Carbon Fiber has 12K fibers in a tow, and the UD is a unidirectional fiber prepreg of carbon fiber (p.13, l. 1-22), wherein the epoxy resin in the scrap is partially uncured and is from 10 to 65 wt.% cured (p. 2, l. 13-19), which reads on wherein in act a), the composite material includes composite fragments, each of which is in a form of a partially cured construction of the first resin and the fibers as claimed, the method according to claim 23, further comprising prior to act a), an act of fragmenting composite scraps by cutting to obtain the composite fragments as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (WO 2017/222815 A1) as applied to claim 5.
Regarding claim 7, Bank teaches the method according to claim 5 as explained above. Bank teaches that the method comprises shredding Scrap (A) to an average particle size, preheating the Scrap (A) to 55°C prior to mixing, mixing the Scrap (A) with make-up materials (B), wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), wherein the Scrap (A) consists of 13.23 wt.% of Epoxy Resin 4, 13.90 wt.% of Epoxy Resin 2, 7.45 wt.% of Epoxy Resin 1, 0.86 wt.% of Mold Release Agent 1, 3.17 wt.% of Hardener, 1.38 wt.% of Catalyst 1, and 60.00 wt.% of Carbon Fiber, wherein the Carbon Fiber is Carbon Fiber Fabric that is UD, wherein the Make-up Formulation (B) consists of 88.03 wt.% of Epoxy Resin 3, 3.52 wt.% of Mold Release Agent 1, 5.81 wt.% of Hardener, and 2.64 wt.% of Catalyst 2 (p. 15, Table 1), wherein the Epoxy Resin 1 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 184 to 191 g/eq, Epoxy Resin 2 is a liquid epoxy novolac resin having an epoxy equivalent weight of 175 – 181 g/eq, Epoxy Resin 3 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 176-182 g/eq, Epoxy Resin 4 is a solid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 395 to 405 g/eq, Hardener is dicyandiamide that has an AHEW of 21 g/eq, Catalyst 1 is urea group containing catalyst that is toluenebis dimethyl urea, Catalyst 2 is imidazole group containing catalyst, Mold Release Agent 1 is a fatty acid wax, the Carbon Fiber has 12K fibers in a tow, and the UD is a unidirectional fiber prepreg of carbon fiber (p.13, l. 1-22), which reads on wherein the diluent is the non-reactive diluent and is used in an amount that is 0.59 wt% based on a total weight of the fiber-containing molding compound. The wt% is based on the calculation (16.7 * 3.52 / 100) / 100 * 100% = 0.59%. Bank teaches in another embodiment, that the fluid material charge or the two component scrap material comprises an internal mold release agent, and that the internal mold release agent may constitute up to 5 wt.% of the total fluid material charge (p. 11, l. 23-25), which suggests modifying Bank’s method such that the amount of Bank’s Mold Release Agent 1 is 5 wt.%, based on the total weight of Bank’s Scrap (A) and make-up materials (B), which suggests wherein the diluent is the non-reactive diluent and is used in an amount that is 5 wt% based on a total weight of the fiber-containing molding compound as claimed.
Bank does not teach a specific embodiment wherein the diluent is the non-reactive diluent and is used in an amount ranging from 5 wt% to 15 wt% based on a total weight of the fiber-containing molding compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bank’s Mold Release Agent 1 used in Bank’s method to be 5 wt.%, based on the total weight of Bank’s Scrap (A) and make-up materials (B), which would read on wherein the diluent is the non-reactive diluent and is used in an amount that is 5 wt% based on a total weight of the fiber-containing molding compound as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bank’s materials to be released from the mold after Bank’s step of compression molding the resulting materials in Bank’s method because Bank teaches that the method comprises shredding Scrap (A) to an average particle size, preheating the Scrap (A) to 55°C prior to mixing, mixing the Scrap (A) with make-up materials (B), and compression molding the resulting materials at 26,200 kPa at a molding temperature of 150°C for 3 minutes to make a 30 cm x 30 cm plaque, wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), wherein the Scrap (A) consists of 13.23 wt.% of Epoxy Resin 4, 13.90 wt.% of Epoxy Resin 2, 7.45 wt.% of Epoxy Resin 1, 0.86 wt.% of Mold Release Agent 1, 3.17 wt.% of Hardener, 1.38 wt.% of Catalyst 1, and 60.00 wt.% of Carbon Fiber, wherein the Carbon Fiber is Carbon Fiber Fabric that is UD, wherein the Make-up Formulation (B) consists of 88.03 wt.% of Epoxy Resin 3, 3.52 wt.% of Mold Release Agent 1, 5.81 wt.% of Hardener, and 2.64 wt.% of Catalyst 2 (p. 15, Table 1), that in another embodiment, the fluid material charge or the two component scrap material comprises an internal mold release agent, and that the internal mold release agent may constitute up to 5 wt.% of the total fluid material charge (p. 11, l. 23-25), which means that the amount of Bank’s Mold Release Agent 1 used in Bank’s method in wt.%, based on the total weight of Bank’s Scrap (A) and make-up materials (B), would have affected an ability of Bank’s materials to be released from the mold after Bank’s step of compression molding the resulting materials in Bank’s method.
Regarding claim 9, Bank teaches the method according to claim 5 as explained above. Bank teaches that the method comprises shredding Scrap (A) to an average particle size, preheating the Scrap (A) to 55°C prior to mixing, mixing the Scrap (A) with make-up materials (B) in a stainless steel batch sigma mixer kept at 25°C, and compression molding the resulting materials to make a 30 cm x 30 cm plaque, wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), wherein the Scrap (A) consists of 13.23 wt.% of Epoxy Resin 4, 13.90 wt.% of Epoxy Resin 2, 7.45 wt.% of Epoxy Resin 1, 0.86 wt.% of Mold Release Agent 1, 3.17 wt.% of Hardener, 1.38 wt.% of Catalyst 1, and 60.00 wt.% of Carbon Fiber, wherein the Carbon Fiber is Carbon Fiber Fabric that is UD, wherein the Make-up Formulation (B) consists of 88.03 wt.% of Epoxy Resin 3, 3.52 wt.% of Mold Release Agent 1, 5.81 wt.% of Hardener, and 2.64 wt.% of Catalyst 2 (p. 15, Table 1), wherein the shredded material size is 7.5 mm x 11 mm (p. 15, Table 2), wherein the compression molding results in curing of the materials (p. 16, Table 2), wherein the Epoxy Resin 1 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 184 to 191 g/eq, Epoxy Resin 2 is a liquid epoxy novolac resin having an epoxy equivalent weight of 175 – 181 g/eq, Epoxy Resin 3 is a liquid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 176-182 g/eq, Epoxy Resin 4 is a solid epoxy resin of a diglycidyl ether of bisphenol A having an epoxy equivalent weight of 395 to 405 g/eq, Hardener is dicyandiamide that has an AHEW of 21 g/eq, Catalyst 1 is urea group containing catalyst that is toluenebis dimethyl urea, Catalyst 2 is imidazole group containing catalyst, Mold Release Agent 1 is a fatty acid wax, the Carbon Fiber has 12K fibers in a tow, and the UD is a unidirectional fiber prepreg of carbon fiber (p.13, l. 1-22), which reads on wherein the diluent is the combination of the reactive diluent and the non-reactive diluent, which are used in amounts that are 14.7 wt% and 0.59 wt%, respectively, based on a total weight of the fiber-containing molding compound. The wt% of the reactive diluent is based on the calculation (16.7 * 88.03 / 100) / 100 * 100% = 14.7%. The wt% of the non-reactive diluent is based on the calculation (16.7 * 3.52 / 100) / 100 * 100% = 0.59%. Bank teaches in another embodiment, that the fluid material charge or the two component scrap material comprises an internal mold release agent, and that the internal mold release agent may constitute up to 5 wt.% of the total fluid material charge (p. 11, l. 23-25), which suggests modifying Bank’s method such that the amount of Bank’s Mold Release Agent 1 is 5 wt.%, based on the total weight of Bank’s Scrap (A) and make-up materials (B), which suggests wherein the non-reactive diluent is used in an amount that is 5 wt%, based on a total weight of the fiber-containing molding compound as claimed.
Bank does not teach a specific embodiment wherein the non-reactive diluent is used in an amount ranging from 5 wt% to 15 wt%, based on a total weight of the fiber-containing molding compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Bank’s Mold Release Agent 1 used in Bank’s method to be 5 wt.%, based on the total weight of Bank’s Scrap (A) and make-up materials (B), which would read on wherein the non-reactive diluent is used in an amount that is 5 wt%, based on a total weight of the fiber-containing molding compound as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Bank’s materials to be released from the mold after Bank’s step of compression molding the resulting materials in Bank’s method because Bank teaches that the method comprises shredding Scrap (A) to an average particle size, preheating the Scrap (A) to 55°C prior to mixing, mixing the Scrap (A) with make-up materials (B), and compression molding the resulting materials at 26,200 kPa at a molding temperature of 150°C for 3 minutes to make a 30 cm x 30 cm plaque, wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), wherein the Scrap (A) consists of 13.23 wt.% of Epoxy Resin 4, 13.90 wt.% of Epoxy Resin 2, 7.45 wt.% of Epoxy Resin 1, 0.86 wt.% of Mold Release Agent 1, 3.17 wt.% of Hardener, 1.38 wt.% of Catalyst 1, and 60.00 wt.% of Carbon Fiber, wherein the Carbon Fiber is Carbon Fiber Fabric that is UD, wherein the Make-up Formulation (B) consists of 88.03 wt.% of Epoxy Resin 3, 3.52 wt.% of Mold Release Agent 1, 5.81 wt.% of Hardener, and 2.64 wt.% of Catalyst 2 (p. 15, Table 1), that in another embodiment, the fluid material charge or the two component scrap material comprises an internal mold release agent, and that the internal mold release agent may constitute up to 5 wt.% of the total fluid material charge (p. 11, l. 23-25), which means that the amount of Bank’s Mold Release Agent 1 used in Bank’s method in wt.%, based on the total weight of Bank’s Scrap (A) and make-up materials (B), would have affected an ability of Bank’s materials to be released from the mold after Bank’s step of compression molding the resulting materials in Bank’s method.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (WO 2017/222815 A1) as applied to claims 7 and 9, and further in view of Maxey (WO 2017/171753 A1).
Regarding claim 8, Bank renders obvious the method according to claim 7 as explained above.
Bank does not teach that the method further comprises after act b), an act of removing the non-reactive diluent from the mixture. However, Maxey teaches a method that includes contacting a fiber-reinforced composite with a first solvent and first dissolving at least a majority by weight of a matrix into the first solvent (p. 2, l. 30-32), and distilling the rich first solvent to vaporize first solvent, and precipitation of solids of the material of the matrix (p. 12, l. 19-22), wherein the method is a method for processing a composite, including reinforcing fibers held in a matrix of a plastic material, for recovery of the reinforcing fibers (p. 2, . 26-28). Bank and Maxey are analogous art because both references are in the same field of endeavor of a method for preparing a fiber-containing molding compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a step of mixing Bank’s Scrap (A) with Maxey’s solvent and Bank’s make-up materials (B) to modify Bank’s step of mixing the Scrap (A) with make-up materials (B) in Bank’s method, such that the amount of Maxey’s solvent is optimized to be 5 wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent,  and to use a step of vaporizing Maxey’s solvent to modify Bank’s method, which would read on the method according to claim 7, further comprising after act b), an act of removing the non-reactive diluent from the mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving processability of Bank’s Scrap (A) and Bank’s make-up materials (B) because Maxey teaches that contacting a fiber-reinforced composite with a first solvent results in  dissolving at least a majority by weight of a matrix into the first solvent (p. 2, l. 30-32), and because Bank teaches that the method comprises mixing the Scrap (A) with make-up materials (B), wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), which means that the amount of Maxey’s solvent in wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent would have affected processability of Bank’s Scrap (A) and Bank’s make-up materials (B), which means that optimizing the amount of Maxey’s solvent in wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent would have been beneficial for optimizing the amount of Maxey’s solvent in wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for purifying Bank’s mixture of Scrap (A) and Make-up material B before it is compression molded by removing Maxey’s solvent after mixing because Maxey teaches that distilling the rich first solvent to vaporize first solvent allows for precipitation of solids of the material of the matrix (p. 12, l. 19-22), and because Bank teaches that the method comprises mixing the Scrap (A) with make-up materials (B) in a stainless steel batch sigma mixer kept at 25°C, and compression molding the resulting materials at 26,200 kPa at a molding temperature of 150°C for 3 minutes to make a 30 cm x 30 cm plaque (p. 14, l. 16-29).
Regarding claim 10, Bank renders obvious the method according to claim 9 as explained above.
Bank does not teach that the method further comprises after act b), an act of removing the non-reactive diluent from the mixture. However, Maxey teaches a method that includes contacting a fiber-reinforced composite with a first solvent and first dissolving at least a majority by weight of a matrix into the first solvent (p. 2, l. 30-32), and distilling the rich first solvent to vaporize first solvent, and precipitation of solids of the material of the matrix (p. 12, l. 19-22), wherein the method is a method for processing a composite, including reinforcing fibers held in a matrix of a plastic material, for recovery of the reinforcing fibers (p. 2, . 26-28). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a step of mixing Bank’s Scrap (A) with Maxey’s solvent and Bank’s make-up materials (B) to modify Bank’s step of mixing the Scrap (A) with make-up materials (B) in Bank’s method, such that the amount of Maxey’s solvent is optimized to be 5 wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent,  and to use a step of vaporizing Maxey’s solvent to modify Bank’s method, which would read on the method according to claim 9, further comprising after act b), an act of removing the non-reactive diluent from the mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving processability of Bank’s Scrap (A) and Bank’s make-up materials (B) because Maxey teaches that contacting a fiber-reinforced composite with a first solvent results in  dissolving at least a majority by weight of a matrix into the first solvent (p. 2, l. 30-32), and because Bank teaches that the method comprises mixing the Scrap (A) with make-up materials (B), wherein the weight ratio of Scrap (A) to Make-up material (B) is 88.3:16.7 wt.% (p. 14, l. 16-29), which means that the amount of Maxey’s solvent in wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent would have affected processability of Bank’s Scrap (A) and Bank’s make-up materials (B), which means that optimizing the amount of Maxey’s solvent in wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent would have been beneficial for optimizing the amount of Maxey’s solvent in wt% based on the total amount of Bank’s Scrap (A), Bank’s make-up materials (B), and Maxey’s solvent. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for purifying Bank’s mixture of Scrap (A) and Make-up material B before it is compression molded by removing Maxey’s solvent after mixing because Maxey teaches that distilling the rich first solvent to vaporize first solvent allows for precipitation of solids of the material of the matrix (p. 12, l. 19-22), and because Bank teaches that the method comprises mixing the Scrap (A) with make-up materials (B) in a stainless steel batch sigma mixer kept at 25°C, and compression molding the resulting materials at 26,200 kPa at a molding temperature of 150°C for 3 minutes to make a 30 cm x 30 cm plaque (p. 14, l. 16-29).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767